In an action upon a contract, defendants appeal from an order of the Supreme Court, Nassau County, dated September 14, 1971, which denied their motion for a further pretrial examination of plaintiff. Order affirmed, without costs. No opinion. Rabin, P. J., Hopkins and Latham, JJ., concur; Martuscello and Shapiro, JJ., dissent and vote to reverse the order and grant defendants’ motion for a further examination before trial, upon condition that defendants’ attorneys personally pay $100 costs to plaintiff (cf. Gruder v. Gruder, 38 A D 2d 587).